2S7-/S'
                                ELECTRONIC RECORD




COA#       01-13-01028-CR                        OFFENSE:        DWI


STYLE:     Lesle Markle v. The State of Texas    COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Co Crim Ct at Law No 12



DATE: 02/05/2015                   Publish: NO   TC CASE #:      1865367




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Lesle Markle v. The State of Texas          CCA#:
                                                                       237-/5
         fi??ELLAUT^^                 Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:                                                 SIGNED:                          PC:_

JUDGE:                                                PUBLISH:                         DNP:




                                                                                           MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD